Citation Nr: 1015184	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for coronary artery disease.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for a gastrointestinal disorder.

3.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
gastrointestinal disorder.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, on behalf of the RO in 
Muskogee, Oklahoma.  This matter also comes before the Board 
on appeal from a May 2008 rating decision by the RO in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The claim to reopen the issues of entitlement to service 
connection for a gastrointestinal disorder and the issue of 
entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress 
disorder (PTSD), are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's current coronary artery disease is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel.

2.  The medical evidence of record does not show that any 
currently diagnosed gastrointestinal disorder is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a gastrointestinal disorder have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a veteran in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in August 2007, advised the Veteran of the 
foregoing elements of the notice requirements.  
Dingess/Hartman, 19 Vet. App. at 486; see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this 
case.  The RO obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not 
provided a VA examination pursuant to his claims of 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
salient issue in this case is whether a delay in receiving 
treatment caused or aggravated the Veteran's coronary artery 
disease and/or gastrointestinal disorder.  To date, the 
Veteran has not submitted any objective evidence in support 
of his contention.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty from 
September 1943 to February 1946.  In September 2007, the 
Veteran submitted claims of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
gastrointestinal disorder and coronary artery disease.  The 
Veteran asserted that he was approved for treatment at a VA 
medical facility in August 1947, but that the hospital was 
unable to admit him for treatment due to a lack of space.  
The Veteran asserted that he was approved for treatment of a 
gastrointestinal disorder and a psychiatric disorder.  
Although the Veteran was admitted for treatment the next 
month, he asserted that the delayed treatment for these 
disorders led to aggravation of his then present 
gastrointestinal disorder and the subsequent development of 
coronary artery disease.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran submitted a letter, dated on August 2, 1947, from 
a VA hospital in Muskogee, Oklahoma, indicating that he was 
approved for treatment for unstated disorders, but that the 
hospital was unable to admit him due to the lack of available 
space.

A hospital discharge summary, dated on October 1, 1947, 
demonstrated that the Veteran was admitted to the VA hospital 
in Muskogee, Oklahoma, on September 10, 1947, for the 
treatment of a possible peptic ulcer.  Given the Veteran's 
reported symptoms, it was determined that his medical history 
was "not [a] typical" presentation for an ulcer.  The 
Veteran reported "only" of nausea after meals, most often 
after eating breakfast; vomited "only" on rare occasions; 
had occasional epigastric pain unrelated to meals or the time 
of day; and had lost some weight over the 2 years leading up 
to this hospitalization.  A gastrointestinal series resulted 
in "normal" findings.  "Gastric analysis" showed "rather 
high" free and total acidity.  The Veteran was continued on 
amphojel and belladonna with progressive "sippy" diet 
despite the normal gastrointestinal series.  Urinalysis, 
blood work, and serology were all normal, and stool 
examinations were all negative.  Based on the results of the 
tests, the impression was hyperacidity and not an ulcer.  
Further, it was suggested that there was a "psychic reason" 
for some of the Veteran's "trouble."  Ultimately, the 
Veteran voluntarily discontinued treatment at the hospital 
due to "pressing financial conditions."  

In March 1985, the Veteran submitted a statement wherein he 
asserted that the records generated as a result of the 
September to October 1947 hospitalization demonstrated that 
his gastrointestinal disorder was related to his "nervous 
condition."  He also asserted that his gastrointestinal 
disorder had progressed to symptoms of ulcers and a hiatal 
hernia.

Notably, during a May 2006 VA examination, the Veteran 
reported that he was admitted to an unnamed hospital in 
Muskogee, Oklahoma, shortly after his service discharge for a 
condition marked by a cough and ulceration.  He reported 
experiencing hemoptysis and was admitted to the hospital for 
treatment of tuberculosis.  He was then transferred to a VA 
hospital where his tuberculosis was "successfully treated."  
The Veteran then reported that he had numerous problems with 
his digestive system, including peptic ulcer disease, 
gastroesophageal reflux disease, and diverticular bleed.  As 
a result of this examination, the diagnoses were, in relevant 
part, coronary artery disease, diverticular disease, and 
partial colonectomy.  The examiner opined that the Veteran's 
coronary artery disease "is most likely caused by his years 
of dyslipidemia, cigarette smoking, and generalized 
arteriosclerosis."

In a May 2008 statement in support of his claim, the Veteran 
asserted that he was "vomiting blood" in 1947 and that his 
parents requested their family doctor to treat the Veteran.  
This unnamed doctor arranged for the Veteran to be admitted 
at the VA hospital in Muskogee, Oklahoma.  At the conclusion 
of his treatment at the VA hospital, the Veteran reported 
that the diagnoses were ulcers and tuberculosis, "among 
other things."  In an October 2008 statement, the Veteran 
asserted that he experienced "attacks" of tuberculosis and 
ulcers in 1946.  In a December 2008 statement, the Veteran 
asserted that, after this service discharge, he "lasted" 
until September 1946 at which time he started "profusely 
bleeding" from his lungs and stomach.  He asserted that the 
diagnoses were tuberculosis and ulcers, which he attributed 
to "extreme stress over a period of time."  The Veteran 
further asserted that these disorder "came about from [his 
participation in] the battles of Guam and Okinawa."

To date, the Veteran has not alleged and has not submitted 
any objective evidence that the treatment he received at the 
VA hospital in Muskogee, Oklahoma, from September 10, 1947 to 
October 1, 1947, either caused or aggravated his current 
gastrointestinal disorder or coronary artery disease, or that 
either was due to or aggravated by an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Consequently, the evidence of record does not demonstrate 
that the Veteran experienced additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, or that additional disability was due to an event 
not reasonably foreseeable in furnishing the Veteran's 
medical treatment.

The Veteran asserted that the 1-month delay in receiving 
treatment for a gastrointestinal disorder and a psychiatric 
disorder led to the development of additional 
gastrointestinal symptoms/disorders and the development of 
coronary artery disease.  As such, in order for the Veteran 
to receive compensation benefits under 38 U.S.C.A. § 1151, 
the evidence must demonstrate that VA's temporary inability 
to admit the Veteran to the hospital in August 1947 was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  To date, 
the Veteran has not submitted any evidence that VA's 
inability to admit the Veteran into the hospital in August 
1947 was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  Further, the Veteran indicated that he was treated in 
August 1947 at another hospital before being transferred to 
the VA hospital.

The Veteran's statements alone are insufficient to establish 
that the Veteran his gastrointestinal disorder and/or 
coronary artery disease was either caused or aggravated as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Further, the Veteran's 
statements alone are insufficient to establish that the delay 
in receiving treatment was a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  Id.  As 
such, the evidence of record does not show that the Veteran 
developed a gastrointestinal disorder and/or coronary artery 
disease, or that either disorder was aggravated as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Moreover, the evidence of record does not show that the delay 
in receiving VA treatment was a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease and a 
gastrointestinal disorder are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence if against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 52 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease is denied.

Compensation under 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder is denied.


REMAND

In August 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a 
gastrointestinal disorder.  The Veteran also submitted a 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to his service-
connected PTSD.  In July 2006, these claims were denied.  In 
November 2006, the Veteran submitted a Notice of Disagreement 
with the July 2006 rating decision.  The denial of these 
claims was then continued in a September 2007 Statement of 
the Case.  Although the RO took correspondence in September 
2007 as a claim to reopen, the Board finds that this 
correspondence is a substantive appeal as to the rating 
decision dated July 2006. 

Having found that the Veteran's September 2007 statement was 
an adequate and timely substantive appeal, the Board further 
finds that the RO errantly captioned and evaluated the 
Veteran's August 2005 claims in the December 2008 Statement 
of the Case.  As such, a remand is warranted in order for the 
RO to caption and evaluate the Veteran's claim as one of 
entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.  Further, the RO 
must caption and evaluated the Veteran's claim to reopen the 
issue of entitlement to service connection for a 
gastrointestinal disorder, incorporating all of the evidence 
received since the April 1985 Rating Decision.  If either or 
both of these claims remains denied, the issue(s) must be 
addressed in a supplemental statement of the case.  See 
38 C.F.R. §§ 19.29, 19.31 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must re-adjudicate the 
Veteran's claim of entitlement to service 
connection for coronary artery disease, to 
include as secondary to PTSD.  The RO must 
specifically address whether the Veteran's 
coronary artery disease was aggravated by 
his service-connected PTSD.  See 38 C.F.R. 
§ 3.310 (2009).  

2.  The RO must re-adjudicate the 
Veteran's claim to reopen the issue of 
entitlement to service connection for a 
gastrointestinal disorder, taking into 
consideration all of the evidence received 
since the April 1985 Rating Decision.

3.  If either or both of these claims 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
they have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for further appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


